Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Stewart (US 4,312,002) teaches an antenna assembly comprising a base; an antenna; and an antenna positioner coupled with the base and the antenna, the antenna positioner comprising a first gear connected to the base; a second gear; and a third gear.  Stewart, however, fails to further teach that the second gear meshed with the first gear; and the third gear meshed with the first gear, wherein movement of the second gear and the third gear about an axis of the first gear provides an adjustment of the antenna, relative to the base, in an azimuth direction.
Claims 2-11 are allowed for at least the reason for depending on claim 1.
Regarding claim 12, the scanning antenna of Stewart would enable a method of communications comprising the steps of aligning a boresight direction of an antenna with a target, the antenna coupled with a base via an antenna positioner, the antenna positioner comprising a first gear connected to the base, a second gear, a third gear, and performing communications with the target based at least in part on the aligning the boresight direction of the antenna with the target.
Stewart, however, fails to further teach that the second gear being meshed with the first gear, and the third gear being meshed with the first gear, wherein the aligning comprises the step of providing an angular displacement of the boresight direction of the antenna in a first direction based at least in part on movement of the second gear and the third gear about an axis of the first gear.
Claims 13-18 are allowed for at least the reason for depending, either directly or indirectly, on claim 12. 
Regarding claim 19, the scanning antenna structure of Stewart would enable a method of communications comprising the steps of aligning an antenna with a target, and performing communications with the target based at least in part on the aligning the antenna with the target.
Stewart, however, fails to further teach that the aligning comprises providing an angular displacement of the antenna in a first direction based at least in part on movement of a first gear and a second gear about an axis of a third gear; and providing an angular displacement of the antenna in a second direction based at least in part on a relative rotation between the first gear and the antenna about an axis of the first gear.
Claims 20-24 are allowed for at least the reason for depending on claim 19. 
Regarding claim 25, Stewart teaches an antenna assembly comprising a base; an antenna; an antenna positioner coupled with the base and the antenna, the antenna positioner configured to provide an angular displacement between the antenna and the base.
Stewart, however, Stewart fails to specifically teach that the antenna positioner is configured to provide the angular displacement between the antenna and the base in a first direction based at least in part on movement of a first gear and a second gear about an axis of a third gear; and provide an angular displacement between the antenna and the base in a second direction based at least in part on a relative rotation between the first ret gear and the antenna about an axis of the first gear.
Claims 26-31 are allowed for at least the reason for depending on claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wood (US 2008/0202273) discloses a three axes antenna positioner system.
Rodeffer (US 6,023,247) discloses a platform for positioning a satellite dish antenna in azimuth and elevation directions.
Nielsen (WO 2013/083272A1) discloses a pedestal for tracking antenna.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845